     Case: 1:17-cv-06147 Document #: 49 Filed: 01/04/19 Page 1 of 1 PageID #:86

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Liset Munoz
                                            Plaintiff,
v.                                                           Case No.: 1:17−cv−06147
                                                             Honorable Gary Feinerman
Westrock Packaging Systems, LLC
                                            Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, January 4, 2019:


       MINUTE entry before the Honorable M. David Weisman: Pursuant to stipulation
of dismissal [47], and in light of the District Judge's termination of this case Dkt # [48], all
matters relating to the referral of this case have been resolved. Status hearing set for
1/17/19 before Magistrate Judge Weisman is hereby stricken with no appearance required.
Referral terminated. Mailed notice (ao,)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
